Citation Nr: 1636682	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-28 391	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for tinnitus was raised by the record in the Veteran's November 2010 notice of disagreement.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination of his right knee in May 2010.  While the examiner equivocally noted on the report that the Veteran did not have flare-ups of right knee joint disability, the Veteran reported having significant limitation of motion or other functional impairment due to pain, weakness, fatigue, and incoordination during flare-ups.  The examiner did not, however, provide a required opinion with respect to whether pain, weakness, fatigability, or incoordination additionally limited the Veteran's functional ability during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015).  

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence created a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The May 2010 VA examination report did not provide the results of this required range of motion testing.

The Veteran indicated in an April 2011 statement that he was receiving ongoing physical therapy (PT) to treat his right knee disability.  A statement from Advance Physical Therapy Center, P.C., confirmed the dates of the Veteran's PT treatment, however, the actual PT treatment records have not been associated with the claims file.  Additionally, in an April 2011 VA Form 21-4142, the Veteran reported receiving primary care treatment from a Dr. J. A.  Records from this provider have not been obtained.

The Veteran was afforded a VA audiological examination in May 2010.  The examiner opined that the Veteran's hearing loss was less likely than not due to his military service.  The examiner based the opinion on an apparent lack of threshold shift between the Veteran's induction and separation examinations.  The examiner did not comment on the evidence of decreased hearing acuity in various hearing evaluations during service.  Specifically, hearing evaluations in March and October 1991 showed decreased hearing acuity in most frequencies compared to the August 1989 induction examination and a January 1990 periodic evaluation.  Additionally, the October 1993 separation examination appeared to show some decreased hearing for some frequencies, especially in the left ear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  A new VA examination is warranted on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide VA with authorization to obtain private treatment records from Advance Physical Therapy Center, P.C., from Dr. J. A. and from any other provider that has rendered treatment for his service-connected right knee disability or for bilateral hearing loss, and from whom records have not been obtained.  Then, obtain the identified treatment records.

2.  Then, schedule the Veteran for a new VA examination of his right knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should:

A)  Report the Veteran's ranges of right knee motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he must clearly explain why that is so.

B)  Given the prior examination report of pain, weakness, fatigue, and incoordination during flare-ups, determine the extent the right knee DJD is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  

These determinations are required by VA regulations as interpreted by courts.

C)  Considering the Veteran's competent reports of instability and giving way of the right knee, state whether there has been lateral instability or subluxation of the left knee, and if so, state the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

D)  Given evidence of meniscus impairment, describe whether the Veteran's right meniscus is dislocated or has been resected, and whether there are any episodes of locking, pain, and effusion into the joint, or other symptoms.  

The examiner must provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

3.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should accomplish the following:

A)  Provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during active service, or is related to an in-service disease or injury, to include hazardous military noise exposure as an indirect fire infantryman.  The examiner should address evidence of a decrease of hearing acuity shown in in-service hearing evaluations, and s/he should also consider the delayed onset theory of causation of hearing loss.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




